            Case 1:20-cv-05198-RA Document 29 Filed 10/08/20 Page 1 of 1


                                                                     USDC-SDNY
                                                                     DOCUMENT
 UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                       DOC#:
                                                                     DATE FILED: 10/8/2020

 SEAWOLF TANKERS INC.,

                               Plaintiff,
                                                                    No. 20-CV-5198 (RA)
                         v.
                                                                            ORDER
 LAUREL SHIPPING LLC,

                               Defendant.


 RONNIE ABRAMS, United States District Judge:

         As discussed at today’s telephone conference, Plaintiff shall file its anticipated motion to

 intervene no later than October 22, 2020, Defendant shall file its opposition no later than November

 12, 2020, and Plaintiff shall file its reply, if any, no later than November 19, 2020. In addition, the

 parties shall file a joint letter regarding their respective positions on consolidation of this action with

 Laurel Shipping et al. v. Ridgebury, 20-cv-7246 (RA), no later than November 9, 2020.

 SO ORDERED.

Dated:     October 8, 2020
           New York, New York

                                                      Ronnie Abrams
                                                      United States District Judge
